DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-18 are pending.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-2 drawn to 20-(Boc-aminoacyl)-10-TBDPS-SN-38 compounds, classified C07D491/22.
Claims 3-4 drawn to 20-(Boc-aminoacyl)-10-OBoc-SN-38 compounds, classified C07D491/22.
Claims 5-6 drawn to 20-(HCl.aminoacyl)-SN-38 compounds, classified C07D491/22.
Claims 7-8 drawn to 20-(TFA.aminoacyl)-SN-38 compounds, classified C07D491/22.
Claims 9-11 drawn to polymer (MAP)-SN-38 and a nanoparticle comprising the same, classified C07F5/025.
Claims 12-13 drawn to 20-(Boc-aminoacyl)-CPT compounds, classified C07F5/025.
Claims 14-15 drawn to 20-(TFA-aminoacyl)-CPT compounds, classified C07F5/025.
Claims 16-17 drawn to polymer (MAP)-CPT and a nanoparticle comprising the same, classified C07F5/025.
Claims 18 drawn to (NPBA-PEG-AA-PFP) compounds, classified C07F7/0814.
The inventions are distinct, each from the other because of the following reasons:
Inventions I-IX are unrelated compounds and polymers.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions of Group I-IX have different compounds and polymers.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least one of the following reason(s) apply:
(a) the inventions have acquired a separate status in the art in view of their different classification; 
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the invention requires a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;   
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35U.S.C. 112, first paragraph.
In the instant application, (c) the inventions require a different field of search, for example employing different search queries for said compounds; (d) the prior art applicable to one invention would not likely be applicable to another invention, for example prior art applicable to the compound of Group I or prior art applicable to the compound of Group II etc.; and/or (e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
Election of Species Requirement
Election of Species to one of the following patentably distinct species is required under 35 U.S.C. 121:
This application contains claims directed to the following patentably distinct species:
Species of compound from Group I (i.e. one single compound with all defined substituent and not genus)
 Species of compound from Group II (i.e. one single compound with all defined substituent and not genus)
Species of compound from Group III (i.e. one single compound with all defined substituent and not genus)
Species of compound from Group IV (i.e. one single compound with all defined substituent and not genus)
 Species of compound from Group V (i.e. one single compound with all defined substituent and not genus)
Species of compound from Group VI (i.e. one single compound with all defined substituent and not genus)
Species of compound from Group VII (i.e. one single compound with all defined substituent and not genus)
Species of compound from Group VIII (i.e. one single compound with all defined substituent and not genus)

Currently, the instant claims are generic.
If applicant elects invention of Group I, applicant is further required to elect single species from (A) (i.e. defining all substituents).
If applicant elects invention of Group II, applicant is further required to elect single species from (B) (i.e. defining all substituents).
If applicant elects invention of Group III, applicant is further required to elect single species from (C) (i.e. defining all substituents).
If applicant elects invention of Group IV, applicant is further required to elect single species from (D) (i.e. defining all substituents).
If applicant elects invention of Group V, applicant is further required to elect single species from (E) (i.e. defining all substituents).
If applicant elects invention of Group VI, applicant is further required to elect single species from (F) (i.e. defining all substituents).
If applicant elects invention of Group VII, applicant is further required to elect single species from (G) (i.e. defining all substituents).
If applicant elects invention of Group VIII, applicant is further required to elect single species from (H) (i.e. defining all substituents).

There is a search and/or examination burden for the patentably distinct species due to their mutually exclusive characteristics.   The species require a different field of search, for example employing different search queries for different species; and/or the prior art applicable to one invention would not likely be applicable to another invention, for example prior art applicable to one species would not likely to be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
 Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. 
If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463.  The examiner can normally be reached on M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623